Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 28, 2002, granting custody of the subject children to the mother, unanimously affirmed, without costs.
In view of the evidence that the father physically punished the younger child, and that the younger child had emotional *337problems which may have been exacerbated by the physical punishment, and in view of the preference in favor of keeping siblings together (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]), the court providently determined that it would be in the children’s best interests (see id. at 171) for custody of them to be transferred to their mother, with a direction for ample visitation with the father. Concur—Saxe, J.P., Marlow, Sullivan, Williams and Gonzalez, JJ.